Citation Nr: 1105960	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-28 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for headaches and 
fatigue, to include as due to undiagnosed illness.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for pain in the 
knees, shoulders, elbows, wrists, fingers, and left ankle, to 
include as due to undiagnosed illness.

3.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the lumbar spine.

4.  Entitlement to a compensable evaluation for allergic 
rhinitis.

5.  Entitlement to a compensable evaluation for bronchitis.




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1998.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a  September 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.

The issue of entitlement to an evaluation in excess of 10 percent 
for degenerative joint disease of the lumbar spine is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  An unappealed December 1999 rating decision denied service 
connection for headaches, fatigue, and pain in the knees, 
shoulders, elbows, wrists, fingers, and left ankle, to include as 
due to undiagnosed illness.

2.  The evidence added to the record since the December 1999 
determination is essentially cumulative of the evidence 
previously of record and does not provide a reasonable 
possibility of substantiating the claims for service connection 
for headaches, fatigue, and pain in the knees, shoulders, elbows, 
wrists, fingers, and left ankle, to include as due to undiagnosed 
illness.

3.  There is no evidence that the Veteran has greater than 50 
percent obstruction of nasal passage on both sides or complete 
obstruction on one side, or any nasal polyps.

4.  The Veteran's bronchitis is manifested by forced expiratory 
volume in one second (FEV-1) greater than 80-percent predicted, 
ratio of FEV-1 to forced vital capacity (FEV-1/FVC) greater than 
80 percent, and diffusion capacity of the lung for carbon 
monoxide by the single breath method (DLCO (SB)) greater than 80-
percent predicted.


CONCLUSIONS OF LAW

1.  The rating decision of December 1999, which denied service 
connection for headaches, fatigue, and pain in the knees, 
shoulders, elbows, wrists, fingers, and left ankle, to include as 
due to undiagnosed illness, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2010).

2.  The evidence received since the December 1999 rating decision 
is not new and material to reopen the appellant's claim for 
service connection for headaches, fatigue, and pain in the knees, 
shoulders, elbows, wrists, fingers, and left ankle, to include as 
due to undiagnosed illness.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2010).

3.  The criteria for assigning a compensable disability rating 
for service-connected allergic rhinitis have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 
4.2, 4.7, 4.10, 4.97, Diagnostic 6522 (2010).

4.  The criteria for assigning a compensable disability rating 
for service-connected bronchitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.10, 4.97, Diagnostic 6600 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA 
must notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant of 
the evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by the 
claimant.  To satisfy this requirement, VA must look at the bases 
for the denial in the prior decision and provide a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% "based 
on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The RO provided the appellant substantially compliant notice by 
letters dated in May 2008 (pre-adjudication), March 2009, and May 
2009, and the claims were readjudicated in a June 2009 statement 
of the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record 
shows that the appellant was represented by a Veteran's Service 
Organization and its counsel throughout the adjudication of the 
claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations to determine the severity of the increased rating 
claims decided herein, and afforded the appellant the opportunity 
to give testimony before the Board although he declined to do so.  
VA need not conduct an examination with respect to the claims to 
reopen as the duty does not arise until new and material evidence 
has been submitted.  38 C.F.R. § 3.159(c)(4)(iii).  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

New and Material Evidence

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).


In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO may 
not thereafter be reopened and allowed.  The exception to this 
rule is found at 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with respect to 
a claim, which has been disallowed, the [VA] shall reopen the 
claim and review the former disposition of the claim."  
Therefore, once an RO decision becomes final under section 
7105(c), absent the submission of new and material evidence, the 
claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 
5108, 7105(c) (West 2002); Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decision-makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2010).

Evidence may be considered new and material if it contributes "to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it will 
not eventually convince the Board to alter its ratings decision."  
Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

The VA is required to review for its newness and materiality only 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and re- adjudicated on the 
merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

In the present appeal, the Veteran was informed that his claims 
for service connection for headaches, fatigue, and pain in the 
knees, shoulders, elbows, wrists, fingers, and left ankle, to 
include as due to undiagnosed illness, were denied in a December 
1999 rating decision.  

Therefore, the Board must review, in light of the applicable law 
and regulations regarding finality, the additional evidence 
submitted since that determination.  

Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability may be 
service-connected, provided that such disability became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf War, 
or to a degree of 10 percent or more not later than December 31, 
2011, and by history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.  A 
"qualifying chronic disability" has been defined to mean a 
chronic disability resulting from any of the following (or any 
combination of the following): (1) an undiagnosed illness; (2) 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms (specifically chronic 
fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any 
other illness the Secretary determines meets the criteria of a 
medically unexplained chronic multisymptom illnesses); or (3) any 
diagnosed illness that the Secretary determines warrants a 
presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i) 
(2010).

The term "medically unexplained chronic multisymptom illness" 
means a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and signs 
and has features such as fatigue, pain, disability out of 
proportion to physical findings, and inconsistent demonstration 
of laboratory abnormalities.  38 C.F.R. § 3.317(a)(2)(ii) (2010).  
Chronic multisymptom illnesses of partially understood etiology 
and pathophysiology will not be considered medically unexplained. 
Id. " Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence perceptible to 
an examining physician, and other, non-medical indicators that 
are capable of independent verification. 38 C.F.R. § 3.317(a)(3).  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of improvement 
and worsening over a 6-month period will be considered chronic. 
38 C.F.R. § 3.317(a)(4).  The 6- month period of chronicity is 
measured from the earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the disability first 
became manifest.  Id.

Signs or symptoms that may be a manifestation of an undiagnosed 
illness or a medically unexplained chronic multisymptom illness 
include, but are not limited to the following: fatigue; signs or 
symptoms involving the skin; headache; muscle pain; joint pain; 
neurologic signs or symptoms; neuropsychological signs or 
symptoms; signs or symptoms involving the respiratory system 
(upper or lower); sleep disturbances; gastrointestinal signs or 
symptoms; cardiovascular signs or symptoms; abnormal weight loss; 
and menstrual disorders.  38 C.F.R. § 3.317(b) (2010).

Compensation shall not be paid under 38 C.F.R. § 3.317: (1) if 
there is affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf War; 
or (2) if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between a veteran's most recent departure from active 
duty in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or (3) if there is 
affirmative evidence that the illness is the result of a 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

The evidence establishes that the Veteran served in the Persian 
Gulf during the requisite time period.  He argues he has 
headaches, fatigue, and pain in the knees, shoulders, elbows, 
wrists, fingers, and left ankle, to include as due to undiagnosed 
illness.

The evidence of record at the time of the December 1999 rating 
decision includes the service treatment records, VA medical 
records, and the reports of VA examinations conducted in April 
1998, March 1999, and April 1999.  The April 1998 noted normal X-
rays of the elbows, knees, shoulders, and wrists, with 
insufficient clinical evidence to warrant a diagnosis of acute or 
chronic disorder or residuals thereof.  The April 1999 
examination noted normal neurological examination; the Veteran 
reported occasional mild headaches that did not cause any problem 
with his normal daily activities.

In the December 1999 rating decision, the RO found that there was 
no medical evidence of qualifying chronic disability under 
§ 3.317, and no basis for direct service connection based on 
inservice incurrence.

The evidence added to the record since the December 1999 
determination includes VA and private medical records showing 
complaints of headaches in May 2001 and joint pains in April 2005 
and October 2006.  

Importantly, the Veteran has failed to provide additional medical 
evidence that substantiates a claim for service connection for 
headaches, fatigue, and pain in the knees, shoulders, elbows, 
wrists, fingers, and left ankle, under the theory that they 
constitute qualifying chronic disability due to an undiagnosed 
illness.  Indeed, there are no clinical findings that attribute 
his occasional complaints of headache or joint pain to an 
undiagnosed illness from Persian Gulf service and he has 
submitted no new medical evidence showing complaints of fatigue.  

As for direct service connection, there are no additional medical 
records that indicate he had any complaints, treatment, or 
diagnoses for headaches, fatigue, and pain in the knees, 
shoulders, elbows, wrists, fingers, and left ankle during active 
duty service.  And none of these additional medical records speak 
to the etiology of the Veteran's complaint of headaches and joint 
pains, including especially any possible relation to his military 
service.  38 C.F.R. § 3.156(a).  

Moreover, where, as here, the determinative issue is the medical 
diagnosis or etiology, competent medical evidence is required.  
Lay assertions are insufficient to reopen a claim under 38 
U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
The RO has previously considered his contentions of suffering 
headaches, fatigue, and joint pains due to Persian Gulf syndrome, 
since service in the Persian Gulf War.  Therefore, having been 
previously considered and rejected, his additional statements to 
this same effect cannot be held to be "new" evidence.  Reid v. 
Derwinski, 2 Vet. App. 312 (1992).2 Vet. App. 312.

In sum, none of the additional evidence since the prior final 
December 1999 decision addresses the missing elements of service 
connection for headaches, fatigue, and pain in the knees, 
shoulders, elbows, wrists, fingers, and left ankle, to include as 
due to undiagnosed illness.  Thus, there is no new and material 
evidence to reopen the claim and the petition must be denied.  
See 38 C.F.R. § 3.156.  

Increased Rating Claims

The Veteran contends that his allergic rhinitis and bronchitis 
are more disabling than currently evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria identified 
by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the 
veteran's service-connected disability, the entire medical 
history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. 
App. (1991). 

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In every instance where the schedule does not provide a zero 
percent rating for a diagnostic code, a zero percent rating shall 
be assigned when the requirements for a compensable rating are 
not met.  38 C.F.R. § 4.31.


Allergic Rhinitis

The Veteran was granted service connection for seasonal allergies 
in a June 1998 rating decision.  An initial noncompensable rating 
was assigned from August 1998.  A December 1999 rating decision 
continued the noncompensable rating, with the disability now 
characterized as allergic rhinitis.  The Veteran filed his 
current claim for increase in September 2007.  

The RO has rated the Veteran's allergic rhinitis under 38 C.F.R. 
§ 4.97, Diagnostic Code (DC) 6522.  Under that code, a 30 percent 
rating is provided for allergic or vasomotor rhinitis with 
polyps.  Without polyps, but with greater than 50-percent 
obstruction of nasal passages on both sides or complete 
obstruction on one side a 10 percent rating is provided.  

An April 2005 private treatment record noted the Veteran was seen 
with allergic rhinitis.  

On VA examination in May 2008, the Veteran reported having a 
constant runny nose and dry throat.  He was not currently under 
any treatment and did not take any medication or other therapy 
for this problem.  There was no interference with breathing 
through his nose.  Discharge was clear, and there was no speech 
impairment or history of chronic sinusitis.  There was no effect 
on occupational functioning or activities of daily living.  On 
examination, the mucosa was pink.  No discharge was noted.  There 
was 35 percent obstruction on both sides due to swelling of the 
turbinates.  No nasal polyps were visualized.  There was no 
tissue loss, scarring, or deformity.  

The evidence shows that there was no indication of greater than 
50-percent obstruction of nasal passages on both sides or 
complete obstruction on one side, or the presence of polyps on VA 
examination or in the private treatment record for this 
condition.  In other words, there is no indication that there is 
any evidence of record showing the presence of the degree of 
nasal obstruction, or polyps, which is required for an increased 
rating for the Veteran's service-connected allergic rhinitis.

The Veteran's lay statements as to the severity of his symptoms 
have been considered.  However, the Board attaches greater 
probative weight to the clinical findings of skilled, unbiased 
professionals than to the Veteran's statements.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in 
the outcome of a proceeding may affect the credibility of 
testimony).  The preponderance of the evidence is against a 
higher rating for the Veteran's allergic rhinitis.  38 U.S.C.A. § 
5107(b).

For the reasons stated above, the preponderance of the evidence 
is against a compensable rating for the Veteran's allergic 
rhinitis.  Thus, the benefit-of-the doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 49.

Bronchitis

The Veteran was granted service connection for bronchitis in a 
December 1999 rating decision.  An initial noncompensable rating 
was assigned from August 1998.  The Veteran filed his current 
claim for increase in September 2007.  

In this case, the RO assigned a zero percent rating for the 
Veteran's bronchitis pursuant to 38 C.F.R. § 4.97, Diagnostic 
Code 6600.  Diagnostic Code 6600 provides for 10 percent rating 
for FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 
80 percent, or; DLCO (SB) 66- to 80-percent predicted.  A 30 
percent rating is warranted for FEV-1 of 56 to 70-percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- 
65-percent predicted.  A 60 percent rating is warranted for FEV-1 
of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 
percent, or; DLCO (SB) 40 to 55-percent predicted, or; maximum 
oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  A 100 percent rating is assigned when FEV-1 is less than 
40 percent of predicted value, or; FEV-1/FVC is less than 40 
percent, or DLCO (SB) is less than 40-percent predicted, or; 
maximum exercise capacity is less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; requires outpatient oxygen therapy.  38 C.F.R. § 
4.97, Diagnostic Code 6600.


38 C.F.R. § 4.96 instructs VA to evaluate pulmonary function 
tests on post-bronchodilator results in applying the evaluation 
criteria in the rating schedule unless the post-bronchodilator 
results are poorer than the pre-bronchodilator results.  In those 
cases, the VA is instructed to use the pre-bronchodilator value 
for rating purposes.

Considering the pertinent evidence in light of applicable 
authority, the Board finds that a compensable rating is not 
warranted for service-connected bronchitis.

Private treatment records note the Veteran was seen with 
bronchitis in August 2003, March 2005, October 2006, and August 
2007. 

On VA examination in May 2008, the Veteran reported occasional 
episodes of bronchitis typically occurring after he had an upper 
respiratory infection.  He reported two episodes in the past 
year.  He reported that his cough could last several months 
following such an episode.  He was treated with two rounds of 
Zithromax during the past year.  The Veteran reported he had no 
dyspnea, wheezing, or periods of incapacitation associated with 
his bronchitis.  On examination, his lungs were clear to 
auscultation.  There was good air entry and no hyperresonance 
with percussion.  Pulmonary function testing showed:  FVC of 102 
percent predicted; FEV-1 of 117 percent predicted; FEV1/FVC of 87 
percent; and DLCO of 147 percent.  The examiner noted this 
represented normal spirometry, with no significant bronchodilator 
response and diffusion within normal limits.  The diagnosis was 
acute bronchitis, without symptoms in between episodes.

In this case, there is no basis for assignment of a higher 
schedular rating for bronchitis.  As indicated, the relevant, 
competent medical evidence discussed above reflects normal 
pulmonary function testing.  Post-bronchodilator results of FEV-
1, FEV-1/FVC, and DLCO (SB) were all greater than 80 percent.  
The Veteran does not have cor pulmonale, right ventricular 
hypertrophy, pulmonary hypertension, episodes of acute 
respiratory failure, or require oxygen therapy.  Therefore, the 
preponderance of the evidence of record regarding the Veteran's 
bronchitis symptomatology does not warrant a compensable rating.  
See 38 C.F.R. §§ 4.96-4.97.  As the criteria for the next higher, 
10 percent, rating are not met, it follows that the criteria for 
even higher ratings (30, 60, or 100 percent) likewise are not 
met.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the doubt doctrine; however, as 
the preponderance of the evidence is against assignment of a 
compensable rating, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 
49, 53-56 (1990).


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for headaches and 
fatigue, to include as due to undiagnosed illness.  The claim to 
reopen is denied.

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for pain in the knees, 
shoulders, elbows, wrists, fingers, and left ankle, to include as 
due to undiagnosed illness.  The claim to reopen is denied.

A compensable evaluation for allergic rhinitis is denied.

A compensable evaluation for bronchitis is denied.


REMAND

A review of the record discloses the need for further development 
of the Veteran's claim for an increased rating for his service-
connected disability of the lumbar spine.  

Disabilities of the spine are generally rated on the basis of 
limitation of motion, although any associated objective 
neurologic abnormalities are to be rated separately under the 
appropriate DC.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injures of the Spine, Note 1.  


On VA examination in May 2008, the Veteran reported that pain 
radiated down to both ankles.  On examination, tendon reflexes 
were 2/4 at the knees and 2/4 at the ankles bilaterally.  
Sensation to pinprick and vibratory testing of the feet were 
normal.  Straight leg raising sign was positive at 85 degrees on 
the right and ended at 90 degrees because of pain; it was 
positive at 90 degrees on the left.  Sensation to pinprick and 
vibratory stimulation of the feet were normal.  The impression 
was degenerative joint disease of the lumbar spine with MRI 
documentation of grade I spondylolisthesis of L4 on L5 with back 
pain, bilateral leg radiation, moderate symptoms, and minimal 
physical finding abnormalities.  The examiner stated that  "the 
neurological findings are normal."  

While the VA examiner stated that the neurological examination 
was normal, he also noted positive straight leg raising and 
radiation of pain.  Additionally, a December 2007 MRI report 
described radiculopathy.  The record as it now stands appears to 
show neurological abnormalities, however the exact nerve(s) 
affected and the specific affects on the Veteran's disability 
picture are not clear.  Since both the orthopedic and 
neurological symptoms of his low back disorder must be considered 
in the assigned rating, the Board finds that the extent of the 
Veteran's lumbar spine disorder cannot be determined at this 
time.  A remand is required to assess the severity of all 
symptoms which may be associated with his lumbar spine 
disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA examination of his back, to identify all 
orthopedic and neurological manifestations 
of the service-connected lumbar spine 
disorder.  The claims file must be made 
available to the examiner for review 
prior to the examination.  A complete 
description of his symptoms should be 
obtained from the Veteran.  All 
manifestations should be noted.  The 
examination report should specifically 
document range of motion and the effect of 
pain on motion.  The examiner should 
specifically note all neurological 
abnormalities, including the nerves 
affected and the extent of any paralysis 
(complete or incomplete) associated 
therewith.  A complete rationale should be 
provided for any opinion expressed.

2.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on 
appeal.  If the claim remains denied, the 
RO should issue a supplemental statement of 
the case and afford the Veteran and his 
representative an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


